Title: To Benjamin Franklin from Walterstorff, 14 May 1783
From: Walterstorff, Ernst Frederik von
To: Franklin, Benjamin


Paris the 14th. May 1783.
Mr de Walterstorff presents his respectfull compliments to Dr. Franklin and has the honour of returning to him the Constitution of the United States of America, begging leave at the same time to appologize for not having sent this Collection back sooner, owing to his having lent some sheets of it to Baron de Blome. Mr. de W. gives his gratefull thanks to Dr. Franklin for having procured him the pleasure of being acquainted with those laws, which, if executed with the same spirit of philosophy and sound polity which framed them, will assure constant happiness to a Country, which, jusly proud of its well deserved liberty and Constitution, ought not to glorify less in its having given birth to a certain great Philosopher and truly amiable Statesman.
